Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
				Status of Claims
2.	Applicant’s amendment dated March 14th, 2022 responding to the Office Action November 12th, 2021 provided in the rejection of claims 1-21.
3.	Claim 1 and 10 are amended.  Claim 21 is newly added.
4.	Claims 1-21 are pending in the application, of which claims 1 and 10 are in independent form and which have been fully considered by the examiner.

Response to Amendments
5.	(A) Regarding to double patenting rejection: Applicant indicates that Claims 1, 4-5, 8-10, 13-14 and 17-18 are rejected as allegedly being unpatentable under the judicially-created doctrine of obviousness-type double patenting in view of claims 1-3, 6-9, and 12 of U.S. Patent No. 10,740,075. While Applicant does not acquiesce to the obviousness- type double patenting rejection, Applicant respectfully requests this rejection be held in abeyance until such time that all of the claims in the current application are otherwise in order for allowance – See Remarks, page 10.

			Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1+9, 4-5, 8, 10+18, 13-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9 and 12 of U.S. Patent No. 10740075. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6-9 and 12 of U.S. Patent No. 10740075 recite the elements of claims  1+9, 4-5, 8, 10+18, 13-14 and 17 of the instant application 16/990007.
Both claim features of the instant application 16/990007 and US Patent No. 10740075 can be compared as follows:

Instant Application
16/990007
U.S. Patent No. 10740075

 1.    A method for cluster-based code analysis and transformation, comprising: 

















selecting, by an analysis agent executed by a first computing device, a first plurality of code objects of a source installation of an application to be transformed to a target installation of the application, responsive to each code object in the first plurality of code objects having an output to a common second code object; 

     generating, by the analysis agent, a first identifier for the selected first plurality of code objects based on the common second code object; 

      adding, by a transformer executed by the first computing device, the first identifier to each code object in the selected first plurality of code objects, wherein the first identifier identifies each code object in the selected first plurality of code objects as being in the first plurality of code objects;

    determining, by the transformer, that the common second code object is replaced with a third code object during transformation of the source installation to the target installation; 

    
    responsive to the determination, identifying each code object in the first plurality of code objects, by the transformer, via the added first identifier based on the common second code object; and 
   
modifying, by the transformer, each code object in the identified first plurality of code objects, to output to the third code object, responsive to the determination.


4. The method of claim 1, wherein the common second code object comprises a table.

5. The method of claim 1, wherein the common second code object comprises a database.



8. The method of claim 1, wherein identifying each code object in the first plurality of code objects further comprises: 
   extracting, by the analysis agent, an identifier from each code object in a second plurality of code objects; and 
  identifying, by the analysis agent, each code object in the first plurality of code objects as a subset of the second plurality of code objects.


9. The method of claim 1, wherein selecting the first plurality of code objects further comprises:
   generating a meta-model comprising associations between code objects of the source installation; and 
  selecting the first plurality of code objects responsive to each code object in the first plurality of code objects being associated with the common second code object in the generated meta-model.




10. A system for cluster-based code analysis and transformation, comprising: 
   an analyzer client comprising a microprocessor configured to execute an analysis agent and a transformer, in communication with a source installation of an application to be transformed to a target installation of the application; 
    wherein the analysis agent is configured to: 


Regarding claim 10, recites the same limitations as rejected claim 1 above.


Regarding claim 13, recites the same limitations as rejected claim 4 above.

Regarding claim 14, recites the same limitations as rejected claim 5 above.

Regarding claim 17, recites the same limitations as rejected claim 8 above.

Regarding claim 18, recites the same limitations as rejected claim 9 above.


1.  A method for cluster-based code analysis and transformation, comprising: 
      identifying, by an analysis agent executed by a first computing device, a first plurality of code objects having an output to a common second code object of a source installation of an application to be transformed to a target installation of the application by: 
      generating a meta-model comprising associations between code objects of the source installation based on output variables extracted from each of a second plurality of code objects, and 
identifying the first plurality of code objects responsive to each code object of the first plurality of code objects being associated with the same second code object in the generated meta-model, responsive to the extracted output variable for each of the first plurality of code objects corresponding to the common second code object;  
     selecting, by the analysis agent, the first plurality of code objects, responsive to the identification that each of the first plurality of code objects has an output to the common second code object;  



    
generating, by the analysis agent, a first identifier for the selected first plurality of code objects based on the common second code object of the source 
installation;  
  
     adding, by a transformer executed by the first computing device, the first identifier to each of the selected first plurality of code objects;  

    
  


determining, by the transformer, that the common second code object of the source installation is replaced with a third code object of the target 
installation during transformation of the source installation to the target installation; 

     responsive to the determination, identifying each of the first plurality of code objects, by the transformer, via the added first identifier 
based on the common second code object of the source installation; and 
    
modifying, by the transformer, each of the identified first plurality of code objects to output to the third code object of the target installation, 
responsive to the determination. 


2.  The method of claim 1, wherein the common second code object comprises a table. 
 
 3.  The method of claim 1, wherein the common second code object comprises 
a database. 


6.  The method of claim 1, wherein identifying each of the first plurality of code objects further comprises: 
    extracting, by the analysis agent, an 
identifier from each of a second plurality of code objects; and 
   identifying, by the analysis agent, each of the first plurality of code objects as a subset 
of the second plurality of code objects.
















7.  A system for cluster-based code analysis and transformation, comprising: a first computing device comprising an analysis agent and a 
transformer, in communication with a source installation of an application to be transformed to a target installation of the application;  

wherein the analysis agent is configured to: 
    

Regarding claim 7, recites the same limitations as rejected claim 1 above.

Regarding claim 8, recites the same limitations as rejected claim 2 above.

Regarding claim 9, recites the same limitations as rejected claim 3 above.

Regarding claim 12, recites the same limitations as rejected claim 6 above.






			Allowable Subject Matter
9.	Regarding claims 1 and 10 the prior art of record when viewed individually or in combination does not disclose or render obvious the following features of the independent claims 1 and 10, specific limitations of:
... wherein the first identifier identifies each code object in the selected first plurality of code objects as being in the first plurality of code objects;...
responsive to the determination, identifying each code object in the first plurality of code objects, by the transformer, via the added first identifier based on the common second code object...in combination with all other limitations/elements as claimed in claims 1 and 10.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sundresh (US Patent No. 10,795,660 B1) discloses the indirection includes both new “representation” classes (and constituent fields and methods), and also replacing constructs that are hard-coded into the bytecode with more flexible constructs such as representation object maps and a dynamic global class table. All manner of code modifications are handled including adding, removing and modifying fields and methods of classes, and changing the class hierarchy. This includes arbitrary code changes, ensuring that when a developer changes a class, all objects of or related to that class are instantly updated – See Abstract and specification for more details.
Weber et al. (US Pub. No. 20170147324 A1) discloses during the initial build and deploy iteration, builder module 108 may include additional program logic similar to lines 2-6 to each method of the USER class, such as setFirstName, setLastName, and getFullName. Builder module 108 may inject the additional program logic as bytecode at one or more locations of a compiled target that represents the USER class – See paragraph [0040] and specification for more details.
Fontenot et al. (US Patent No. 10,095,734 B2) discloses a system and computer program product for identifying similar source code components is disclosed. According to some embodiments, the method, system, and computer program product includes creating structural representations of each user-defined query source code data set and each target source code data set – See Summary.
Ren et al. (US Pub. No. 2018/0246703 A1) discloses transform the systems logic automatically to output language agnostic common design information exchange model information. The ASLM platform may also translate and maintain traceability among the system requirements, common design information exchange model information, and generated code – See Abstract and specification.
Yang et al. (US Pub. No. 2016/0041816 A1) discloses downloading the application as bytecode and processing the bytecode into the native code format, using an Ahead-of-time compiler. The method can also provide the application in the native code format to the target device over the network – See paragraphs [0005-0007].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192